857 F.2d 801
273 U.S.App.D.C. 10
In re SEALED CASE.
Nos. 87-5261, 87-5264 and 87-5265.
United States Court of Appeals,District of Columbia Circuit.
Sept. 21, 1988.

Prior reports:  665 F.Supp. 56;  D.C.Cir., 838 F.2d 476.
Before RUTH BADER GINSBURG, SILBERMAN and WILLIAMS, Circuit Judges.
JUDGMENT
PER CURIAM.


1
Upon consideration of the opinion of the Supreme Court of the United States filed on June 29, 1988, --- U.S. ----, 108 S.Ct. 2597, 101 L.Ed.2d 569, and of the Mandate issued pursuant thereto, it is


2
ORDERED, by the court, that the judgments of the District Court on appeal herein are hereby affirmed.